DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 are directed to a device non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.

Allowable Subject Matter
Claims 1 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein patterning the mask layer comprises: performing a doping process on the mask layer to form first portions and second portions arranged at intervals in the mask layer, the first portions and the second portions having different doping densities and with at least two first portions or two second portions in the mask layer above the electrical contact portion; selectively removing first portions or second portions in the mask layer above the electrical contact portion; and patterning the mask layer,” as recited in claim 1.
Yi et al. (US 2017/0345886 A1, hereinafter Yi), the closest reference, discloses a capacitor formation method, (FIGS. 1-14) comprising: 
providing a substrate, (substrate 100) an electrical contact portion (contact plug 140) being formed on the substrate; (See FIG. 4) 
forming alternately stacked supporting layers (supporters 160/170/180) and sacrificial layers (mold layers 152/154/156) on a surface of the substrate; (See FIG. 6)
forming at least two capacitor holes (holes H1) penetrating the sacrificial layers and the supporting layers and exposing the electrical contact portion; (See FIG. 5) 
forming a lower electrode layer (electrode 200) covering an inner surface of the capacitor holes, the lower electrode layer being connected to the electrical contact portion; (See FIG. 6) 
removing the sacrificial layers; (See FIGS. 7-11, showing the removal process) 
forming a capacitor dielectric layer (dielectric layer 202) and an upper electrode layer (upper electrode 204) successively on inner and outer surfaces of the lower electrode layer and on the surface of the supporting layers. (See FIG. 12, showing the subsequent formation of the dielectric 202 and the electrode 204 along surfaces of the electrode 200 and the supports 160/170/180)
However, Yi does not explicitly teach wherein the at least two capacitor holes are provided on the same electrical contact portion, wherein patterning the mask layer comprises: performing a doping process on the mask layer to form first portions and second portions arranged at intervals in the mask layer, the first portions and the second portions having different doping densities and with at least two first portions or two second portions in the mask layer above the electrical contact portion; selectively removing first portions or second portions in the mask layer above the electrical contact portion; and patterning the mask layer.
While Leobandung (US 2020/0020695 A1, hereinafter Leo) teaches wherein the at least two capacitor holes (holes 180) are provided on the same electrical contact portion, (interconnect 150-2, see at least FIG. 6 and Paragraph [0069]) Leo does not explicitly teach “wherein patterning the mask layer comprises: performing a doping process on the mask layer to form first portions and second portions arranged at intervals in the mask layer, the first portions and the second portions having different doping densities and with at least two first portions or two second portions in the mask layer above the electrical contact portion; selectively removing first portions or second portions in the mask layer above the electrical contact portion; and patterning the mask layer,” as recited in claim 1.  No other reference remedies these deficiencies.
Therefore, claim 1 is allowed, and claims 4-11 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812